COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00306-CV


Samuel Okere                              §      From the 325th District Court

v.                                        §      of Tarrant County (325-478978-10)

                                          §      February 28, 2013
Jane Okere
                                          §      Per Curiam


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.

      It is further ordered that appellant Samuel Okere shall pay all of the costs

of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     PER CURIAM
                          COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00306-CV


SAMUEL OKERE                                                             APPELLANT

                                          V.

JANE OKERE                                                                APPELLEE


                                       ----------

          FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      On November 21, 2012, the parties filed a “Joint Motion To Remand To

Trial Court And To Enter A Clarification Order.” In the motion, the parties stated

that on November 12, 2012, mediation was conducted, during which the parties

signed a mediated settlement agreement and resolved the issue that was

pending in this appeal. The parties asked this court to grant their joint motion

and to remand the case to the trial court to clarify its prior order of April 27, 2012,
      1
       See Tex. R. App. P. 47.4.


                                           2
and to enter a clarification order in accordance with the parties’ mediated

settlement agreement.

      On December 7, 2012, we granted the parties’ “Joint Motion To Remand

To Trial Court And To Enter A Clarification Order” and stated that the appeal

would be automatically reinstated on January 31, 2013, but could be dismissed if

no party filed a motion asking that the appeal continue. More than ten days have

elapsed since the appeal was reinstated, and no motion has been filed.

      Pursuant to our December 7, 2012 order, we therefore dismiss the appeal.

See Tex. R. App. P. 43.2(f); see also Waldo v. Muhs, No. 02-05-00126-CV, 2006
WL 349707, at *1 (Tex. App.—Fort Worth Feb. 16, 2006, no pet.) (mem. op.)

(dismissing appeal after parties failed to file any motions following mediation that

resolved all issues in appeal).



                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: February 28, 2013




                                         3